Citation Nr: 0713866	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active servive from August 1945 to January 
1947.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board has granted the veteran's motion to advance her 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

The appellant's claim was previously before the Board and 
remanded in April 2006.  Since all requested development has 
been completed, the claim is properly before the Board at 
this time.

FINDINGS OF FACT

1.  The veteran died with no service-connected disabilities, 
and lived in a non-VA facility prior to his death.

2.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.

3.  The evidence preponderates against a finding that the 
veteran died while admitted to a VA facility for hospital, 
nursing home, or domiciliary care.

4.  There is no evidence that, at the time of his death, the 
veteran was traveling under proper authority and at VA 
expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met. 38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.954, 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the present case, proper VCAA notice was provided to the 
appellant after the initial adjudication of her claim, 
contrary to Pellegrini, supra.  However, any defect with 
respect to the timing of the VCAA notice was harmless error, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a May 2006 letter, following remand by the Board, the RO 
informed the appellant of its duty to assist her in 
substantiating her claim under the VCAA, and the effect of 
this duty upon her claim.  Subsequently, the January 2007 
SSOC was issued, which provided the appellant with an 
additional 60 days to submit more evidence, and cured any 
flaw in timing of the notice.  See Mayfield, supra.  The SSOC 
also contained notice in compliance with the decision in 
Dingess, supra, although that precedent does not appear to 
apply in this type of case.  It appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

The Board notes that at least a portion of the veteran's 
claims file is missing and not available for review.  The 
Board remanded the appellant's claim in April 2006 for the RO 
to attempt to obtain copies of missing documents.  The RO 
requested documents from the appellant, including the 
veteran's death certificate and any related evidence, three 
separate times, in May 2006, July 2006, and October 2006.  
The appellant did not respond to any of these requests, and 
has not personally submitted any documents since the April 
2004 substantive appeal (VA Form 9).  In addition, the RO 
attempted to locate the missing documents in its offices.  
Finally, the RO attempted to obtain the veteran's death 
certificate from the Social Security Administration (SSA).  
SSA indicated in July 2006 that all of the veteran's records 
with that agency had been destroyed.  Given these attempts, 
the Board finds that the RO has exhausted all avenues of 
attempting to obtain the missing documents.

Nevertheless, under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Because these records remain absent from the 
file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  
It is further noted, however, that the case law does not 
lower the legal standard for proving a claim, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The burial expenses incurred in respect to a deceased veteran 
are payable, within limits set by law, where the veteran died 
of a service-connected disability.  38 U.S.C.A. § 2307; 38 
C.F.R. § 3.1600(a).

Here, we note that the veteran's death certificate is no 
longer associated with the claims file.  As indicated above, 
numerous attempts to obtain this document, either from the 
appellant or from SSA, have been fruitless.  Therefore, the 
Board is not able to determine the cause of the veteran's 
death.  However, evaluating the evidence that is of record 
shows that the RO issued a rating decision to the veteran in 
January 2001.  He had filed a claim in December 2000 for non-
service-connected disability pension and aid-and-attendance 
benefits.  On his December 2000 claim form, the veteran 
indicated that he had never before filed a claim with VA.  In 
addition, the rating decision indicated that service 
connection was not in effect for any disorders at that time.

Because neither the appellant's claim nor the veteran's death 
certificate is of record, the Board is unable to determine 
the date of the veteran's death.  The March 2004 statement of 
the case (SOC) indicates that the appellant's original claim 
for death benefits was received on September 29, 2003.  
Therefore, the evidence shows the veteran died prior to this 
date.

While the Board is unable to determine the disorder that 
caused the veteran's death, we are able to determine that 
when he died service connection was not in effect for any 
disorder.  Indeed, the veteran had not even claimed service 
connection for any disorder during his lifetime.  Therefore, 
the Board concludes, based upon the documentation available, 
that the evidence preponderates against a finding that the 
veteran died of a service-connected disability.  See Gilbert, 
supra.  The Board notes here that the appellant has not 
contended that the veteran died of a service-connected 
disability and has, instead, relied on a different 
contention, which will be discussed below.

Where a veteran dies of non-service-connected causes, burial 
benefits are payable if, at the time of death: (1) The 
veteran was in receipt of compensation or pension (or, but 
for the receipt of military retirement pay, would have been 
in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either compensation or pension 
pending, and, in the case of an original claim, there was 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death.  38 
U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i).

The evidence shows that, in a January 2001 rating decision, 
the RO granted the veteran a permanent and total disability 
rating for the purpose of entitlement to VA non-service-
connected disability pension, plus special monthly pension 
due to his need for the aid and attendance of another person.  
However, the accompanying notice letter, dated in February 
2001, advised the veteran that such benefits were not 
currently payable because the veteran's income was in excess 
of the maximum permitted by law.  The veteran's family income 
was $20,723.000, and the maximum allowable income for a 
veteran who was entitled to pension with aid and attendance 
was $18,405.00.  Based on that, the veteran was denied 
payment of those benefits.  Therefore, at the time of his 
death, the veteran was not in receipt of VA compensation or 
pension (and he was not a military retiree drawing retired 
pay in lieu of VA benefits).  Thus, burial benefits may not 
be awarded on this basis.  38 C.F.R. § 3.1600(b)(1).

In addition, there is no evidence that the veteran had an 
original or reopened claim for either compensation or pension 
pending at the time of his death.  No such claim is 
associated with the claims file, and the appellant has not 
contended that the veteran had such a claim pending at the 
time of his death.  There is also no correspondence from the 
veteran or his wife that could be construed as a formal or 
informal claim for VA benefits.  Therefore, burial benefits 
may not be awarded to the appellant on that basis.  See 38 
C.F.R. §§ 3.155(a), 3.1600(b)(2).

Burial benefits are also payable to a claimant if:  (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a non-service-connected disorder while 
properly hospitalized by the VA.  The term "hospitalized by 
the VA," means admission to a VA facility for hospital, 
nursing home or domiciliary care.  38 U.S.C.A. § 
2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if the veteran 
was not hospitalized in such a facility, burial benefits are 
still payable if he died while traveling under prior 
authorization at VA's expense to or from a specific place for 
the purposes of examination, treatment, or care.  38 C.F.R. § 
3.1605.

In this case, neither the appellant's contentions nor the 
evidence of record satisfies any of the aforementioned 
criteria.  The veteran did serve during a period of war, but 
he was not without next of kin, i.e., his wife.  There is no 
indication in the record that the criteria of 38 C.F.R. § 
3.1600(b)(3) are met.  As discussed above, the veteran died 
of a non-service-connected disorder, and his death did not 
occur while he was admitted to a VA facility for hospital, 
nursing home, or domiciliary care.  The only evidence of 
record concerning the veteran's care is a report from a 
private nursing home showing the veteran was admitted 
beginning in September 2000.  While the veteran's death 
certificate would likely show where he was when he died, the 
death certificate is not of record, and all attempts by the 
RO to obtain the veteran's death certificate, which included 
three requests to the appellant, have been fruitless.  
Therefore, there is no indication, or allegation, that the 
veteran died while he was admitted to a VA facility.  Nor is 
there any evidence that he was being transported at VA 
expense.  In light of the above, there is no basis upon which 
a grant of burial benefits may be predicated.

The appellant has contended that she is entitled to burial 
benefits based upon the provisions of 38 C.F.R. § 3.954.  
This regulation provides that, when any person who had a 
status under any law in effect on December 31, 1957, which 
afforded entitlement to burial benefits dies, the burial 
allowance will be paid, if otherwise in order, even though 
such status does not meet the service requirements of 38 
U.S.C.A. chapter 23.  38 U.S.C.A. § 2305; 38 C.F.R. § 3.954.

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the 
eligibility of persons entitled to burial benefits, after 
changes to the laws governing the benefits were made in the 
Veterans' Benefits Act of 1957 (Veterans' Benefits Act).

In a precedent opinion, legally binding on VA and the Board, 
the VA General Counsel held that those "saving provisions" 
do not exempt veterans with wartime service prior to January 
1, 1958, from current eligibility requirements in the law.  
VAOPGCPREC 9-2003.  Specifically, the General Counsel held 
that 38 U.S.C.A. § 2305 preserves rights individuals had 
under laws in effect on December 31, 1957, based on their 
status as members of particular units or organizations that 
fell within the scope of the laws defining classes of 
individuals potentially eligible under chapter 23 of title 
38.  However, veterans with wartime service prior to January 
1, 1958, as is the case here, were held to be not exempted by 
section 2305 from the amendments to eligibility criteria for 
non-service-connected burial and funeral allowance currently 
codified in 38 U.S.C.A. § 2302(a) enacted by the Omnibus 
Budget Reconciliation Act of 1981, Public Law No. 97-35, 
which eliminated wartime service, per se, as a basis of 
eligibility.  Therefore, burial benefits may not be awarded 
on that basis.

The Board acknowledges the veteran's honorable service in 
defense of our Nation from 1945 to 1947.  However, in this 
case, the law is dispositive of the matter, and VA is bound 
by the statutes enacted by Congress.  Therefore, while we are 
deeply sympathetic with the appellant's loss of her husband, 
we find that a preponderance of the evidence is against the 
appellant's claim for burial benefits.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Entitlement to burial benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


